            Case 1:20-cv-01508-LGS Document 18 Filed 05/11/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------X
                                                              :              5/11/2020
 WENDY RIVERA,                                                :
                                            Plaintiff,        :
                                                              :     20 Civ. 1508 (LGS)
                            -against-                         :
                                                              :           ORDER
 2589 WESTSIDE MARKET LLC, et al.,                            :
                                            Defendants. :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, the initial pretrial conference in this matter is scheduled for May 14, 2020.

ECF 11;

        WHEREAS, no significant issues were raised in the parties’ joint letter or proposed case

management plan. It is hereby

        ORDERED that the May 14, 2020, initial pretrial conference is cancelled. The case

management plan and scheduling order will issue in a separate order. The parties’ attention is

particularly directed to the provisions for periodic status letters, and the need for a pre-motion

letter to avoid cancellation of the final conference and setting of a trial date. It is further

        ORDERED that the parties may request to take expert discovery no later than September

11, 2020.

        The case management plan provides additional time for the parties to complete discovery

in light of the coronavirus-related circumstances, but the parties are expected to diligently comply

with the discovery schedule. The Court will not extend the discovery deadline absent compelling

circumstances.



Dated: May 11, 2020
       New York, New York
